Exhibit 10(a)

2013 ALCOA STOCK INCENTIVE PLAN

SECTION 1. PURPOSE. The purpose of the 2013 Alcoa Stock Incentive Plan is to
encourage selected Directors and Employees to acquire an increased proprietary
interest in the long-term growth and financial success of the Company and to
further link the interests of such individuals to the long-term interests of
shareholders.

SECTION 2. DEFINITIONS. As used in the Plan, the following terms have the
meanings set forth below:

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Securities Exchange Act of 1934, as amended.

“Award” means any Option, Stock Appreciation Right, Restricted Share Award,
Restricted Share Unit, or any other right, interest, or option relating to
Shares or other property granted pursuant to the provisions of the Plan.

“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing any Award granted by the Committee hereunder, which may, but
need not, be executed or acknowledged by both the Company and the Participant.

“Board” means the Board of Directors of the Company.

“Change in Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

(a) any one person or more than one person acting as a group (as determined in
accordance with Section 1.409A-3(i)(5)(v)(B) of the regulations promulgated
under the Code) (a “Person”) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person), in
either case whether by purchase in the market, tender offer, reorganization,
merger, statutory share exchange or consolidation, other similar transaction
involving the Company or any of its subsidiaries or otherwise (a “Transaction”),
common stock of the Company possessing 30% or more of the total voting power of
the stock of the Company unless (A) all or substantially all of the individuals
and entities that were the beneficial owners of the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or the
combined voting power of the then outstanding voting securities of the Company
(the “Outstanding Company Voting Securities”) immediately prior to such
Transaction own, directly or indirectly, 50% or more of the then outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Transaction (including, without limitation, an entity that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Transaction of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, and (B) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Transaction were members of the board of directors of
the Company at the time of the Transaction (which in the case of a market
purchase shall be the date 30% ownership was first acquired, in the case of a
tender offer, when at least 30% of the Company’s shares were tendered, and in
other events upon the execution of the initial agreement or of the action of the
Board providing for such Transaction); and provided, further, that, for purposes
of this paragraph, the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate;



--------------------------------------------------------------------------------

(b) a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the Company’s Board before the date of such appointment or election; or

(c) any Person acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such Person) assets of the Company
that have a total gross fair market value of more than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

“Committee” means the Compensation and Benefits Committee of the Board, or any
successor to such committee, or a subcommittee thereof, composed of no fewer
than two directors, each of whom is a Non-Employee Director and an “outside
director” within the meaning of Section 162(m) of the Code, or any successor
provision thereto.

“Company” means Alcoa Inc., a Pennsylvania corporation.

“Contingency Period” has the meaning set forth in Section 8.

“Covered Employee” means a “covered employee” within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.

“Director” means a member of the Board of Directors of the Company who is not an
Employee.

“Employee” means any employee (including any officer or employee director) of
the Company or of any Subsidiary.

“Executive Officer” means an officer who is designated as an executive officer
by the Board or by its designees in accordance with the definition of executive
officer under Rule 3b-7 of the Securities Exchange Act of 1934, as amended.

“Exercisable Time-Based Award” has the meaning set forth in Section 12.

“Fair Market Value” with respect to Shares on any given date means the closing
price per Share on that date as reported on the New York Stock Exchange or other
stock exchange on which the Shares principally trade. If the New York Stock
Exchange or such other exchange is not open for business on the date fair market
value is being determined, the closing price as reported for the next business
day on which that exchange is open for business will be used.

“Family Member” has the same meaning as such term is defined in Form S-8 (or any
successor form) promulgated under the Securities Act of 1933, as amended.

“Non-Employee Director” has the meaning set forth in Rule 16b-3(b)(3) under the
Securities Exchange Act of 1934, as amended, or any successor definition adopted
by the Securities and Exchange Commission.

“Option” means any right granted to a Participant under the Plan allowing such
Participant to purchase Shares at such price or prices and during such period or
periods as the Committee shall determine. All Options granted under the Plan are
intended to be nonqualified stock options for purposes of the Code.

“Other Awards” has the meaning set forth in Section 10.

“Participant” means an Employee or a Director who is selected to receive an
Award under the Plan.

 

2



--------------------------------------------------------------------------------

“Performance Award” means any award granted pursuant to Section 11 hereof in the
form of Options, Stock Appreciation Rights, Restricted Share Units, Restricted
Shares or other awards of property, including cash, that have a performance
feature described in Section 11.

“Performance Period” means that period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured. A Performance Period may not be less than one year.

“Plan” means this 2013 Alcoa Stock Incentive Plan, as amended and restated from
time to time.

“Prior Plans” mean the 2009 Alcoa Stock Incentive Plan, 2004 Alcoa Stock
Incentive Plan, the Long Term Stock Incentive Plan of Aluminum Company of
America, and the Alcoa Stock Incentive Plan, each as amended and restated from
time to time.

“Replacement Award” means an Award resulting from adjustments or substitutions
referred to in Section 4(f) herein, provided that such Award is issued by a
company (foreign or domestic) the majority of the equity of which is listed
under and in compliance with the domestic company listing rules of the New York
Stock Exchange or with a similarly liquid exchange which has comparable
standards to the domestic company listing standards of the New York Stock
Exchange.

“Restricted Shares” has the meaning set forth in Section 8.

“Restricted Share Unit” has the meaning set forth in Section 9.

“Shares” means the shares of common stock of the Company, $1.00 par value.

“Stock Appreciation Right” means any right granted under Section 7.

“Subsidiary” means any corporation or other entity in which the Company owns,
directly or indirectly, stock possessing 50 percent or more of the total
combined voting power of all classes of stock in such corporation or entity, and
any corporation, partnership, joint venture, limited liability company or other
business entity as to which the Company possesses a significant ownership
interest, directly or indirectly, as determined by the Committee.

“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company acquired by the
Company or any of its Subsidiaries or with which the Company or any of its
Subsidiaries combines.

“Time-Based Award” means any Award granted pursuant to the Plan that is not a
Performance Award.

SECTION 3. ADMINISTRATION. The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board, to: (i) select the Employees of the Company and
its Subsidiaries to whom Awards may from time to time be granted hereunder;
(ii) determine the type or types of Award to be granted to each Employee
Participant hereunder; (iii) determine the number of Shares to be covered by
each Employee Award granted hereunder; (iv) determine the terms and conditions,
not inconsistent with the provisions of the Plan, of any Employee Award granted
hereunder; (v) determine whether, to what extent and under what circumstances
Employee Awards may be settled in cash, Shares or other property or canceled or
suspended; (vi) determine whether, to what extent and under what circumstances
cash, Shares and other property and other amounts payable with respect to an
Employee Award under this Plan shall be deferred either automatically or at the
election of the Participant; (vii) interpret and administer the Plan and any
instrument or agreement entered into under the Plan; (viii) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (ix) make any other determination and
take any other action that the Committee deems necessary or desirable for
administration of the Plan, including, without limiting the generality of the
foregoing, make any determinations necessary to effectuate the purpose of
Section 12(a)(v) below. Decisions of the Committee shall be final, conclusive
and binding upon all persons, including the Company, any Participant and any
shareholder; provided that the Board shall approve any decisions affecting
Director Awards.

 

 

3



--------------------------------------------------------------------------------

The Board shall have full power and authority, upon the recommendation of the
Governance and Nominating Committee of the Board to: (i) select the Directors of
the Company to whom Awards may from time to time be granted hereunder;
(ii) determine the type or types of Award to be granted to each Director
Participant hereunder; (iii) determine the number of Shares to be covered by
each Director Award granted hereunder; (iv) determine the terms and conditions,
not inconsistent with the provisions of the Plan, of any Director Award granted
hereunder; (v) determine whether, to what extent and under what circumstances
Director Awards may be settled in cash, Shares or other property or canceled or
suspended; and (vi) determine whether, to what extent and under what
circumstances cash, Shares and other property and other amounts payable with
respect to a Director Award under this Plan shall be deferred either
automatically or at the election of the Director. For purposes of the Plan, an
Award to a Director shall not exceed 10,000 Shares in any one-year period.

SECTION 4. SHARES SUBJECT TO THE PLAN.

(a) Subject to the adjustment provisions of Section 4(f) below and the
provisions of Section 4(b), commencing May 3, 2013, up to 55 million Shares may
be issued under the Plan. Any award other than an Option or a Stock Appreciation
right shall count as 2.33 Shares for purposes of the foregoing authorization.
Options and Stock Appreciation Rights shall be counted as one Share for each
Option or Stock Appreciation Right.

(b) In addition to the Shares authorized by Section 4(a), the following Shares
shall become available for issuance under the Plan: (i) Shares underlying Awards
that are granted under the Plan, which are subsequently forfeited, cancelled or
expire in accordance with the terms of the Award, and (ii) Shares underlying
Awards that had previously been granted under Prior Plans that are outstanding
as of the date of the Plan, which are subsequently forfeited, cancelled or
expire in accordance with the terms of the Award. The following Shares shall not
become available for issuance under the Plan: (x) Shares tendered in payment of
an Option, and (y) Shares withheld for taxes. Shares purchased by the Company
using Stock Option proceeds shall not be added to the Plan limit and if Stock
Appreciation Rights are settled in Shares, each Stock Appreciation Right shall
count as one Share whether or not Shares are actually issued or transferred
under the Plan.

(c) Shares shall be deemed to be issued hereunder only when and to the extent
that payment or settlement of an Award is actually made in Shares.
Notwithstanding anything herein to the contrary, the Committee may at any time
authorize a cash payment in lieu of Shares, including without limitation if
there are insufficient Shares available for issuance under the Plan to satisfy
an obligation created under the Plan.

(d) Any Shares issued hereunder may consist, in whole or in part, of authorized
and unissued Shares, treasury Shares or Shares purchased in the open market or
otherwise.

(e) Shares issued or granted in connection with Substitute Awards shall not
reduce the Shares available for issuance under the Plan or to a Participant in
any calendar year.

(f) Subject to Section 12, in the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, reverse stock
split, spin-off or similar transaction or other change in corporate structure
affecting the Shares, such adjustments and other substitutions shall be made to
the Plan and to Awards (including any Awards granted to Directors) as the
Committee in its sole discretion deems equitable or appropriate, including,
without limitation, such adjustments in the aggregate number, class and kind of
securities that may be delivered under the Plan, in the aggregate or to any one
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Options, Stock Appreciation Rights or other
Awards granted under the Plan, and in the number, class and kind of securities
subject to Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Committee may
determine to be appropriate in its sole discretion; provided that the number of
Shares subject to any Award shall always be a whole number and in the event of a
Change in Control, the provisions of Section 12 shall govern and the value of an
Award prior to a Change in Control shall be preserved in any Replacement Award.

 

4



--------------------------------------------------------------------------------

(g) Any outstanding Awards granted under Prior Plans before the expiration date
of the Prior Plans shall continue to be subject to the terms and conditions of
the Prior Plans.

SECTION 5. ELIGIBILITY. Any Director or Employee shall be eligible to be
selected as a Participant.

SECTION 6. STOCK OPTIONS. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
granted under the Plan may be evidenced by an Award Agreement in such form as
the Committee from time to time approves. Any such Option shall be subject to
the terms and conditions required by this Section 6 and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee may deem appropriate in each case.

(a) Option Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee in its sole discretion; provided that, except in
connection with an adjustment provided for in Section 4(f) or Substitute Awards,
such purchase price shall not be less than the Fair Market Value of one Share on
the date of the grant of the Option. The Committee may, in its sole discretion,
establish a limit on the amount of gain that can be realized on an Option.

(b) Option Period. The term of each Option granted hereunder shall not exceed
ten years from the date the Option is granted.

(c) Exercisability. Options shall be exercisable at such time or times as
determined by the Committee at or subsequent to grant, provided, however, that
the minimum vesting period of an Option shall be one year.

(d) Method of Exercise. Subject to the other provisions of the Plan, any Option
may be exercised by the Participant in whole or in part at such time or times,
and the Participant may make payment of the Option price in such form or forms,
including, without limitation, payment by delivery of cash, Shares or other
consideration (including, where permitted by law and the Committee, Awards)
having a Fair Market Value on the exercise date equal to the total Option price,
or by any combination of cash, Shares and other consideration as the Committee
may specify in the applicable Award Agreement.

SECTION 7. STOCK APPRECIATION RIGHTS. Stock Appreciation Rights may be granted
to Participants on such terms and conditions as the Committee may determine,
subject to the requirements of the Plan. A Stock Appreciation Right shall confer
on the holder a right to receive, upon exercise, the excess of (i) the Fair
Market Value of one Share on the date of exercise or, if the Committee shall so
determine, at any time during a specified period before the date of exercise
over (ii) the grant price of the right on the date of grant, or if granted in
connection with an outstanding Option on the date of grant of the related
Option, as specified by the Committee in its sole discretion, which, except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 4(f), shall not be less than the Fair Market Value of one Share on such
date of grant of the right or the related Option, as the case may be. Any
payment by the Company in respect of such right may be made in cash, Shares,
other property or any combination thereof, as the Committee, in its sole
discretion, shall determine. The Committee may, in its sole discretion,
establish a limit on the amount of gain that can be realized on a Stock
Appreciation Right.

 

5



--------------------------------------------------------------------------------

(a) Grant Price. The grant price for a Stock Appreciation Right shall be
determined by the Committee, provided, however, and except as provided in
Section 4(f) and Substitute Awards, that such price shall not be less than 100%
of the Fair Market Value of one Share on the date of grant of the Stock
Appreciation Right.

(b) Term. The term of each Stock Appreciation Right shall not exceed ten years
from the date of grant, or if granted in tandem with an Option, the expiration
date of the Option. The minimum vesting period of a Stock Appreciation Right
shall be one year.

(c) Time and Method of Exercise. The Committee shall establish the time or times
at which a Stock Appreciation Right may be exercised in whole or in part.

SECTION 8. RESTRICTED SHARES.

(a) Definition. A Restricted Share means any Share issued with the contingency
or restriction that the holder may not sell, transfer, pledge or assign such
Share and with such other contingencies or restrictions as the Committee, in its
sole discretion, may impose (including, without limitation, any contingency or
restriction on the right to vote such Share and the right to receive any cash
dividends), which contingencies and restrictions may lapse separately or in
combination, at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

(b) Issuance. A Restricted Share Award shall be subject to contingencies or
restrictions imposed by the Committee during a period of time specified by the
Committee (the “Contingency Period”). Restricted Share Awards may be issued
hereunder to Participants, for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The terms and conditions of Restricted
Share Awards need not be the same with respect to each recipient.

(c) Registration. Any Restricted Share issued hereunder may be evidenced in such
manner as the Committee in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of Restricted Shares awarded under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, contingencies and restrictions applicable to
such Award.

(d) Forfeiture. Except as otherwise determined by the Committee at the time of
grant or thereafter or as otherwise set forth in the terms and conditions of an
Award, upon termination of employment for any reason during the Contingency
Period, all Restricted Shares still subject to any contingency or restriction
shall be forfeited by the Participant and reacquired by the Company.

(e) Minimum Restrictions. Restricted Share Awards that are restricted only on
the passage of time shall have a minimum three-year pro-rata restriction period
(the restrictions lapse each year as to 1/3 of the Restricted Share Awards);
provided, however, that a restriction period of less than this period may be
approved for Awards with respect to up to 5% of the Shares authorized under the
Plan.

(f) Section 83(b) Election. A Participant may, with the consent of the
Committee, make an election under Section 83(b) of the Code to report the value
of Restricted Shares as income on the date of grant.

SECTION 9. RESTRICTED SHARE UNITS.

(a) Definition. A Restricted Share Unit is an Award of a right to receive, in
cash or Shares, as the Committee may determine, the Fair Market Value of one
Share, the grant, issuance, retention and/or vesting of which is subject to such
terms and conditions as the Committee may determine at the time of the grant,
which shall not be inconsistent with this Plan.

 

6



--------------------------------------------------------------------------------

(b) Terms and Conditions. In addition to the terms and conditions that may be
established at the time of a grant of Restricted Share Unit Awards, the
following terms and conditions apply:

 

  (i) Restricted Share Unit Awards may not be sold, pledged (except as permitted
under Section 15(a)) or otherwise encumbered prior to the date on which the
Shares are issued, or, if later, the date on which any applicable contingency,
restriction or performance period lapses.

 

  (ii) Restricted Share Unit Awards that are vested only due to the passage of
time shall have a minimum three-year pro-rata vesting period (1/3 vests each
year); provided, however, that a vesting period of less than three years may be
approved for Restricted Share Unit Awards with respect to up to 5% of the Shares
authorized under the Plan.

 

  (iii) Shares (including securities convertible into Shares) subject to
Restricted Share Unit Awards may be issued for no cash consideration or for such
minimum consideration as may be required by applicable law. Shares (including
securities convertible into Shares) purchased pursuant to a purchase right
granted under this Section 9 thereafter shall be purchased for such
consideration as the Committee shall in its sole discretion determine, which
shall not be less than the Fair Market Value of such Shares or other securities
as of the date such purchase right is granted.

 

  (iv) The terms and conditions of Restricted Share Unit Awards need not be the
same with respect to each recipient.

SECTION 10. OTHER AWARDS. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Awards”) may be granted to Participants. Other Awards may
be paid in Shares, cash or any other form of property as the Committee shall
determine. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom, and the time or
times at which, such Awards shall be made, the number of Shares to be granted
pursuant to such Awards and all other conditions of the Awards. The terms and
conditions of Other Awards need not be the same with respect to each recipient.
Other Awards shall not exceed 5% of the Shares available for issuance under this
Plan.

SECTION 11. PERFORMANCE AWARDS. Awards with a performance feature are referred
to as “Performance Awards”. Performance Awards may be granted in the form of
Options, Stock Appreciation Rights, Restricted Share Units, Restricted Shares or
Other Awards with the features and restrictions applicable thereto. The
performance criteria to be achieved during any Performance Period and the length
of the Performance Period shall be determined by the Committee upon the grant of
each Performance Award, provided that the minimum performance period shall be
one year. Performance Awards may be paid in cash, Shares, other property or any
combination thereof in the sole discretion of the Committee. The performance
levels to be achieved for each Performance Period and the amount of the Award to
be paid shall be conclusively determined by the Committee. Except as provided in
Section 12, each Performance Award shall be paid following the end of the
Performance Period or, if later, the date on which any applicable contingency or
restriction has ended.

 

7



--------------------------------------------------------------------------------

SECTION 12. CHANGE IN CONTROL PROVISIONS.

(a) Effect of a Change in Control on Existing Awards under this Plan.
Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise at the time of grant with respect to a
particular Award, in the event of a Change in Control:

 

  (i) any Time-Based Award consisting of Options, Stock Appreciation Rights or
any other Time-Based Award in the form of rights that are exercisable by
Participants upon vesting (“Exercisable Time-Based Award”), that is outstanding
as of the date on which a Change in Control shall be deemed to have occurred and
that is not then vested, shall become vested and exercisable, unless replaced by
a Replacement Award;

 

  (ii) any Time-Based Award that is not an Exercisable Time-Based Award that is
outstanding as of the date on which a Change in Control shall be deemed to have
occurred and that is not then vested, shall become free of all contingencies,
restrictions and limitations and shall become vested and transferable, unless
replaced by a Replacement Award;

 

  (iii) any Replacement Award for which an Exercisable Time-Based Award has been
exchanged upon a Change in Control shall vest and become exercisable in
accordance with the vesting schedule and term for exercisability that applied to
the corresponding Exercisable Time-Based Award immediately prior to such Change
in Control, provided, however, that if within twenty four (24) months of such
Change in Control, the Participant’s employment with the Company is terminated
by the Company without Cause (as such term is defined in the Alcoa Inc. Change
in Control Severance Plan) or by the Participant for Good Reason (as such term
is defined in the Alcoa Inc. Change in Control Severance Plan), such Award shall
become vested and exercisable to the extent outstanding at the time of such
termination of employment. Any Replacement Award that has become vested and
exercisable pursuant to this paragraph shall expire on the earlier of (A) thirty
six (36) months following the date of termination of such Participant’s
employment with the Company and (B) the last day of the term of such Replacement
Award;

 

  (iv) any Replacement Award for which a Time-Based Award that is not an
Exercisable Time-Based Award has been exchanged upon a Change in Control shall
vest in accordance with the vesting schedule that applied to the corresponding
Time-Based Award immediately prior to such Change in Control, provided, however,
that if within twenty four (24) months of such Change in Control, the
Participant’s employment with the Company is terminated by the Company without
Cause (as such term is defined in the Alcoa Inc. Change in Control Severance
Plan) or by the Participant for Good Reason (as such term is defined in the
Alcoa Inc. Change in Control Severance Plan), such Award shall become free of
all contingencies, restrictions and limitations and become vested and
transferable to the extent outstanding;

 

  (v) any Performance Award shall be converted so that such Award is no longer
subject to any performance condition referred to in Section 11 above, but
instead is subject to the passage of time, with the number or value of such
Replacement Award determined as follows: (A) if fifty percent (50%) or more of
the Performance Period has been completed as of the date on which such Change in
Control is deemed to have occurred, the number or value of such Award shall be
based on actual performance during the Performance Period; or (B) if less than
fifty percent (50%) of the Performance Period has been completed as of the date
on which such Change in Control is deemed to have occurred, the number or value
of such Award shall be the target number or value. Paragraphs (i) through
(iv) above shall govern the terms of such Time-Based Award.

(b) Change in Control Settlement. Notwithstanding any other provision of this
Plan, if approved by the Committee, upon a Change in Control, a Participant may
receive a cash settlement under clauses (i) and (ii) below of existing Awards
that are vested and exercisable as of the date on which such Change in Control
shall be deemed to have occurred:

 

  (i) a Participant who holds an Option or Stock Appreciation Right may, in lieu
of the payment of the purchase price for the Shares being purchased under the
Option or Stock Appreciation Right, surrender the Option or Stock Appreciation
Right to the Company and receive cash, within 30 days of the Change in Control
in an amount equal to the amount by which the Fair Market Value of the Shares on
the date of the Change in Control exceeds the purchase price per Share under the
Option or Stock Appreciation Right multiplied by the number of Shares granted
under the Option or Stock Appreciation Right; and

 

8



--------------------------------------------------------------------------------

  (ii) a Participant who holds Restricted Share Units may, in lieu of receiving
Shares which have vested under Section 12 (a)(ii) of this Plan, receive cash,
within 30 days of a Change in Control, in an amount equal to the Fair Market
Value of the Shares on the date of the Change in Control multiplied by the
number of Restricted Share Units held by the Participant.

SECTION 13. CODE SECTION 162(m) PROVISIONS.

(a) Notwithstanding any other provision of this Plan, if the Committee
determines at the time a Restricted Share Award, a Performance Award or a
Restricted Share Unit Award is granted to a Participant that such Participant
is, or is likely to be as of the end of the tax year in which the Company would
claim a tax deduction in connection with such Award, a Covered Employee, then
the Committee may provide that this Section 13 is applicable to such Award.

(b) If an Award is subject to this Section 13, then the lapsing of contingencies
or restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement by the
Company or any Subsidiary, or any division or business unit thereof, as
appropriate, of one or more objective performance goals established by the
Committee. Performance goals shall be set by the Committee (and any adjustments
shall be made by the Committee) within the time period prescribed by, and shall
otherwise comply with, the requirements of Section 162(m) of the Code, or any
successor provision thereto, and the regulations thereunder.

(c) As the Committee deems appropriate, performance goals established by the
Committee may be based upon (x) the achievement of specified levels of Company,
Subsidiary or unit performance under one or more of the measures described
below, (y) the improvement in Company, Subsidiary or unit performance under one
or more of the measures, and (z) Company, Subsidiary or unit performance under
one or more of the measures relative to the performance of other comparator
companies or groups of companies or an external index or indicator. Performance
goals may include a threshold level of performance below which no Award will be
earned, levels of performance at which an Award will become partially earned,
and a level of performance at which an Award will be fully earned. Any of the
measures listed below, as applicable, may be calculated to exclude special
items, extraordinary items or nonrecurring items or may be normalized for
fluctuations in currency or the price of aluminum on the London Metal Exchange:

 

  (i) earnings, including earnings margin, operating income, earnings before or
after taxes, and earnings before or after interest, taxes, depreciation, and
amortization;

 

  (ii) book value per share;

 

  (iii) pre-tax income, after-tax income, income from continuing operations, or
after tax operating income;

 

  (iv) operating profit;

 

  (v) earnings per common share (basic or diluted);

 

  (vi) return on assets (net or gross);

 

  (vii) return on capital;

 

  (viii) return on invested capital;

 

  (ix) sales, revenues or growth in or returns on sales or revenues;

 

  (x) share price appreciation;

 

  (xi) total shareholder return;

 

  (xii) cash flow, operating cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), cash on hand, reduction of debt, capital
structure of the Company including debt to capital ratios;

 

  (xiii) implementation or completion of critical projects or processes;

 

  (xiv) economic profit, economic value added or created;

 

9



--------------------------------------------------------------------------------

  (xv) cumulative earnings per share growth;

 

  (xvi) achievement of cost reduction goals;

 

  (xvii) return on shareholders’ equity;

 

  (xviii) total shareholders’ return;

 

  (xix) reduction of days working capital, working capital or inventory;

 

  (xx) operating margin or profit margin;

 

  (xxi) capital expenditures;

 

  (xxii) cost targets, reductions and savings, productivity and efficiencies;

 

  (xxiii) strategic business criteria, consisting of one or more objectives
based on market penetration, geographic business expansion, customer
satisfaction (including product quality and delivery), employee satisfaction,
human resources management (including diversity representation), supervision of
litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions, and budget comparisons;

 

  (xxiv) personal professional objectives, including any of the foregoing
performance measures, the implementation of policies and plans, the negotiation
of transactions, the development of long-term business goals, formation of joint
ventures, research or development collaborations, technology and best practice
sharing within the Company, and the completion of other corporate goals or
transactions;

 

  (xxv) sustainability measures, community engagement measures or environmental,
health or safety goals of the Company or the Subsidiary or business unit of the
Company for or within which the Participant is primarily employed; or

 

  (xxvi) audit and compliance measures.

(d) Notwithstanding any provision of this Plan other than Section 4(f) and
Section 12, with respect to any Award that is subject to this Section 13, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award, and the Committee may not waive the achievement of the applicable
performance goals.

(e) The Committee shall have the power to impose such other restrictions on
Awards subject to this Section 13 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.

(f) For purposes of complying with Section 162(m) limitations on
“performance-based compensation,” and subject to Section 4(f), no Participant
may be granted Options and/or Stock Appreciation Rights in any calendar year
with respect to more than 6,000,000 Shares, or Restricted Share Awards or
Restricted Share Unit Awards covering more than 1,500,000 Shares. The maximum
dollar value payable with respect to Performance Awards that are valued with
reference to property other than Shares and granted to any Participant in any
one calendar year is $10,000,000.

SECTION 14. AMENDMENTS AND TERMINATION. The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time; provided
that notwithstanding any other provision in this Plan, no such amendment,
alteration, suspension, discontinuation or termination shall be made:
(a) without shareholder approval, if a proposed amendment or alteration would
increase the benefits accruing to Participants, increase the maximum number of
Shares which may be issued under the Plan (except as provided in Section 4),
modify the Plan’s eligibility requirements, or accelerate, lapse or waive
restrictions other than in the case of death, disability, retirement or Change
in Control; or (b) without the consent of the affected Participant, if such
action would impair the rights of such Participant under any outstanding Award,
except as provided in Sections 15(e) and 15(f). Notwithstanding anything to the
contrary herein, the Committee may amend the Plan in such manner as may be
necessary so as to have the Plan conform to local rules and regulations in any
jurisdiction outside the United States or to qualify for or comply with any tax
or regulatory requirement for which or with which the Board deems it necessary
or desirable to qualify or comply.

 

10



--------------------------------------------------------------------------------

SECTION 15. GENERAL PROVISIONS.

(a) Transferability of Awards. Awards may be transferred by will or the laws of
descent and distribution and shall be exercisable, during the Participant’s
lifetime, only by the Participant or, if permissible under applicable law, by
the Participant’s guardian or legal representative. A Participant may, in the
manner established by the Committee, designate a beneficiary to exercise the
rights of the Participant with respect to any Award upon the death of the
Participant. Awards may be transferred to one or more Family Members,
individually or jointly, or to a trust whose beneficiaries include the
Participant or one or more Family Members under terms and conditions established
by the Committee. The Committee shall have authority to determine, at the time
of grant, any other rights or restrictions applicable to the transfer of Awards;
provided however, that no Award may be transferred to a third party for value or
consideration. Any Award shall be null and void and without effect upon any
attempted assignment or transfer, except as provided in this Plan or the terms
and conditions established for an Award, including without limitation, any
purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition, attachment, divorce or trustee process or
similar process, whether legal or equitable.

(b) Award Entitlement. No Employee or Director shall have any claim to be
granted any Award under the Plan and there is no obligation for uniformity of
treatment of Employees or Directors under the Plan.

(c) Terms and Conditions of Award. The prospective recipient of any Award under
the Plan shall be deemed to have become a Participant subject to all the
applicable terms and conditions of the Award upon the grant of the Award to the
prospective recipient, unless the prospective recipient notifies the Company
within 30 days of the grant that the prospective recipient does not accept the
Award.

(d) Award Adjustments. Except as provided in Section 13, the Committee shall be
authorized to make adjustments in Performance Award criteria or in the terms and
conditions of other Awards in recognition of unusual or nonrecurring events
affecting the Company or its financial statements or changes in applicable laws,
regulations or accounting principles. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent it shall deem desirable to carry it into effect.

(e) Committee Right to Cancel. The Committee shall have full power and authority
to determine whether, to what extent and under what circumstances any Award
shall be canceled or suspended at any time prior to a Change in Control: (i) if
an Employee, without the consent of the Committee, while employed by the Company
or after termination of such employment, becomes associated with, employed by,
renders services to or owns any interest (other than an interest of up to 5% in
a publicly traded company or any other nonsubstantial interest, as determined by
the Committee) in any business that is in competition with the Company; (ii) in
the event of the Participant’s willful engagement in conduct which is injurious
to the Company, monetarily or otherwise; or (iii) in the event of an Executive
Officer’s misconduct described in Section 15(f). For purposes of clause (ii), no
act, or failure to act, on the Participant’s part shall be deemed “willful”
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that the Participant’s act, or failure to act, was in
the best interest of the Company. In the event of a dispute concerning the
application of this Section 15(e), no claim by the Company shall be given effect
unless the Board determines that there is clear and convincing evidence that the
Committee has the right to cancel an Award or Awards hereunder, and the Board
finding to that effect is adopted by the affirmative vote of not less than three
quarters of the entire membership of the Board (after reasonable notice to the
Participant and an opportunity for the Participant to provide information to the
Board in such manner as the Board, in its sole discretion, deems to be
appropriate under the circumstances).

(f) Clawback. Notwithstanding any other provision of the Plan to the contrary,
in accordance with the Company’s Corporate Governance Guidelines, if the Board
learns of any misconduct by an Executive Officer that contributed to the Company
having to restate all or a portion of its financial statements, the Board will,
to the full extent permitted by governing law, in all appropriate cases, effect
the cancellation and recovery of Awards (or the value of Awards) previously
granted to the Executive Officer if: (i) the

 

11



--------------------------------------------------------------------------------

amount of the Award was calculated based upon the achievement of certain
financial results that were subsequently the subject of a restatement, (ii) the
executive engaged in intentional misconduct that caused or partially caused the
need for the restatement, and (iii) the amount of the Award had the financial
results been properly reported would have been lower than the amount actually
awarded.

(g) Stock Certificate Legends. All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed and any applicable
Federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.

(h) Compliance with Securities Laws. No Award granted hereunder shall be
construed as an offer to sell securities of the Company, and no such offer shall
be outstanding, unless and until the Committee in its sole discretion has
determined that any such offer, if made, would be in compliance with all
applicable requirements of the U.S. Federal securities laws and any other laws
to which such offer, if made, would be subject.

(i) Dividends. No Award of Options or Stock Appreciation Rights shall have the
right to receive dividends or dividend equivalents. A recipient of an Award of
Restricted Shares shall receive dividends on the Restricted Shares subject to
such contingencies or restrictions as the Committee, in its sole discretion, may
impose. Dividend equivalents shall accrue on Restricted Share Units (including
Restricted Share Units that have a performance feature) and shall only be paid
if and when such Restricted Share Units vest, unless the Committee determines
that no dividend equivalents may be accrued or paid. Dividend equivalents that
accrue on Restricted Share Units will be calculated at the same rate as
dividends paid on the common stock of the Company. Notwithstanding any provision
herein to the contrary, no dividends or dividend equivalents shall be paid on
Restricted Share Units that have not vested or on Restricted Share Units that
have not been earned during a Performance Period.

(j) Consideration for Awards. Except as otherwise required in any applicable
Award Agreement or by the terms of the Plan, recipients of Awards under the Plan
shall not be required to make any payment or provide consideration other than
the rendering of services.

(k) Delegation of Authority by Committee. The Committee may delegate to one or
more Executive Officers or a committee of Executive Officers the right to grant
Awards to Employees who are not Executive Officers or Directors of the Company
and to cancel or suspend Awards to Employees who are not Executive Officers or
Directors of the Company.

(l) Withholding Taxes. The Company shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in respect of an Award or payment hereunder and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. The Committee shall be authorized to establish procedures
for election by Participants to satisfy such obligations for the payment of such
taxes by delivery of or transfer of Shares to the Company or by directing the
Company to retain Shares otherwise deliverable in connection with the Award. All
personal taxes applicable to any Award under the Plan are the sole liability of
the Participant.

(m) Other Compensatory Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

(n) Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of New York, without
reference to principles of conflict of laws, and construed accordingly.

 

12



--------------------------------------------------------------------------------

(o) Severability. If any provision of this Plan is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Plan shall remain in full force and effect.

(p) Awards to Non-U.S. Employees. Awards may be granted to Employees and
Directors who are foreign nationals or employed outside the United States, or
both, on such terms and conditions different from those applicable to Awards to
Employees and Directors who are not foreign nationals or who are employed in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home countries. Notwithstanding the
discretion of the Committee under this section, the Participant remains solely
liable for any applicable personal taxes.

(q) Repricing Prohibited. Except as provided in Section 4(f), the terms of
outstanding Options or Stock Appreciation Rights may not be amended, and action
may not otherwise be taken without shareholder approval, to: (i) reduce the
exercise price of outstanding Options or Stock Appreciation Rights, (ii) cancel
outstanding Options or Stock Appreciation Rights in exchange for Options or
Stock Appreciation Rights with an exercise price that is less than the exercise
price of the original Options or Stock Appreciation Rights, or (iii) replace
outstanding Options or Stock Appreciation Rights in exchange for other Awards or
cash.

(r) Deferral. The Committee may require or permit Participants to elect to defer
the issuance of Shares or the settlement of Awards in cash or other property to
the extent that such deferral complies with Section 409A and any regulations or
guidance promulgated thereunder. The Committee may also authorize the payment or
crediting of interest, dividends or dividend equivalents on any deferred
amounts.

(s) Compliance with Section 409A of the Code. Except to the extent specifically
provided otherwise by the Committee and notwithstanding any other provision of
the Plan, Awards under the Plan are intended to satisfy the requirements of
Section 409A of the Code (and the Treasury Department guidance and regulations
issued thereunder) so as to avoid the imposition of any additional taxes or
penalties under Section 409A of the Code. If the Committee determines that an
Award, payment, distribution, transaction or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a
Participant to become subject to any additional taxes or other penalties under
Section 409A of the Code, then unless the Committee specifically provides
otherwise, such Award, payment, distribution, transaction or other action or
arrangement shall not be given effect to the extent it causes such result and
the related provisions of the Plan and/or Award Agreement will be deemed
modified, or, if necessary, suspended in order to comply with the requirements
of Section 409A of the Code to the extent determined appropriate by the
Committee, in each case without the consent of or notice to the Participant.
Although the Company may attempt to avoid adverse tax treatment under
Section 409A of the Code, the Company makes no representation to that effect and
expressly disavows any covenant to maintain favorable or avoid unfavorable tax
treatment. The Company shall be unconstrained in its corporate activities
without regard to the potential negative tax impact on holders of Awards under
the Plan.

SECTION 16. TERM OF PLAN. No Award shall be granted pursuant to the Plan after
May 2, 2023, but any Award theretofore granted may extend beyond that date. The
effective date of the Plan shall be the date it is approved by the shareholders
of the Company. If the shareholders of the Company do not approve the Plan, then
the Plan and all rights hereunder shall immediately terminate and no Participant
(or any permitted transferee) shall have any remaining rights under the Plan and
any Award granted under it shall be cancelled.

 

13



--------------------------------------------------------------------------------

SECTION 17. TERMINATION OF PRIOR PLAN. No stock options or other awards may be
granted under the Amended and Restated 2009 Alcoa Stock Incentive Plan after
May 2, 2013, but all such awards theretofore granted shall extend for the full
stated terms thereof and be administered under the Amended and Restated 2009
Alcoa Stock Incentive Plan. Notwithstanding any other provision to the contrary,
all outstanding awards previously granted under Prior Plans shall be governed by
the terms and conditions of the applicable Prior Plans under which such awards
were granted.

 

14